DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. US PGPub. 2020/0295300.  	Regarding claim 1, Chung teaches a flexible [0052] display panel (1, fig. 1-6) [0043], comprising:  	a display area (DA, fig. 1) [0043], the display area (DA) comprising a transparent display area (SA, fig. 1-2 and 6) [0044] and a non-transparent display area (DA) surrounding (fig. 1) the transparent display area (SA);  	wherein in the display area (DA), the flexible [0052] display panel comprises:  	a base layer structure (100+111, fig. 4) [0052] and [0079];  	a thin film transistor layer (TFT, fig. 4) [0053] disposed on the base layer structure (100+111);  	an organic light emitting diode layer (OLED, fig. 4) [0053] disposed on the thin film transistor layer (TFT); and  	a packaging layer (300, fig. 4) [0051] disposed on the organic light emitting diode layer (OLED); and  	wherein in the transparent display area (SA, fig. 6), the flexible display further comprises at least one set of refractive layer structure (111 layer, fig. 6, made of up 111a and 11b which are a stack of SiO2 and SiN or SiON [0079] which inherently have different refractive indexes; hence interpreted as a refractive structure as it have two layers of different materials with different refractive indexes) (Chung et al., fig. 1-6).   	Regarding claim 6, Chung teaches the flexible display panel as claimed in claim 1, wherein the refractive layer structure (111) disposed in the base layer structure (100+111) and/or the thin film transistor layer, and corresponding (overlaps with the SA, fig. 6) to the transparent display area (SA) (Chung et al., fig. 6)  	Regarding claim 10, Chung teaches a display device (3, fig. 11B) [0190], comprising the flexible display panel as claimed in claim 1 and a camera (30, fig. 11B) [0189], wherein the camera (30) and the transparent display area (SA) correspond (overlap) to each other (Chung et al., fig. 11B).                                                         Allowable Subject Matter
Claims 2 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a flexible display panel wherein the refractive layer structure comprises: “a first refractive layer comprising a light incident side and a light outgoing side; a second refractive layer comprising a light incident side and a light outgoing side, wherein the light incident side of the second refractive layer is disposed on the light outgoing side of the first refractive layer; and a third refractive layer comprising a light incident side and a light outgoing side, wherein the light incident side of the third refractive layer is disposed on the light outgoing side of the second refractive layer; wherein the refractive index of the first refractive layer is lower than the refractive index of the second refractive layer; and wherein the refractive index of the second refractive layer is lower than the refractive index of the third refractive layer” as recited in claim 2;  	a flexible display panel wherein the base layer structure comprises: “a first base layer; a first barrier layer disposed on the first base layer; a second base layer disposed on the first barrier layer; and a second barrier layer disposed on the second base layer, wherein the thin film transistor layer is disposed on the second barrier layer; wherein when the refractive layer structures are disposed on the base layer structure, the refractive layer structures are disposed on the first base layer and the second base layer” as recited in claim 7; and  	a flexible display panel wherein the organic light emitting diode layer comprises “a plurality of pixels arranged in an array on the thin film transistor layer; wherein a pixel density of the transparent display area is less than a pixel density of the non-transparent display area; and wherein a pixel size of the transparent display area is less than a pixel size of the non-transparent display area” as recited in claim 8. 	Claims 3-5 and 9 are also objected to as allowable for further limiting and depending upon objected claims 2 and 8.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892